Citation Nr: 0427351	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.  

2.  Entitlement to service connection for a heart disorder to 
include hypertension. 

3.  Entitlement to service connection for cerebrovascular 
disease with left hemiparesis.  

4.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1956 to December 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In May 2004, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim. 

The issue of entitlement to an initial rating in excess of 20 
percent for a low back disability is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In April 1983, the RO denied service connection for a 
heart disability, and so informed the veteran that same 
month.  He did not timely disagree with that denial.  

3.  Evidence received since the April 1983 denial includes 
evidence that is relevant and probative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran was seen in service for premature ventricular 
systoles.  His current heart disorder to include hypertension 
is not related to service.  

5.  The veteran was not treated in service for 
cerebrovascular disease and no current cerebrovascular 
disorder has been related to service.  


CONCLUSIONS OF LAW

1.  The April 1983 rating decision that denied service 
connection for a heart disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence submitted since the April 1983 rating decision 
which denied service connection for a heart disability is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

3.  A heart disability, to include hypertension, was not 
incurred in or aggravated by service; nor may a heart 
disability to include hypertension be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

4.  A cerebrovascular disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in April 2002, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the April 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



New and Material Evidence

In the present case, regarding the issue of whether new and 
material evidence had been received to reopen the veteran's 
claim, due to the favorable decision of 
 the Board on that issue, the Board finds that the passage of 
VCAA and its implementing regulations does not prevent the 
Board from rendering a decision on the claim on appeal as to 
the new and material issue.  

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended, 38 C.F.R. § 
3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 394 (1993).  The claim is ready to be considered on the 
merits.

The veteran's initial claim for entitlement to service 
connection for a heart disability was denied in April 1983.  
The veteran was given written notification of the denial that 
same month, and he did not timely disagree.  Therefore, the 
rating decision became final.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the most recent adverse final 
decision. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  In order to complete an appeal, a 
claimant must file a substantive appeal within sixty days of 
the mailing date of the SOC, or within the remaining time, if 
any, of the one-year period following notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2003).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In October 1998, the veteran sought to 
reopen his claim, and this appeal ensued.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the April 1983 denial, the last disposition 
in which the veteran's claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.  

Evidence considered at the time of the April 1983 denial 
consisted of the veteran's service medical records which 
showed that in service, the veteran was seen for premature 
ventricular systoles.  Also of record were private medical 
records dated in 1982 which showed treatment since 1981 for 
atrial fibrillation and premature ventricular systoles.  The 
RO denied the claim, finding that the veteran did not appear 
for a scheduled examination.   

Evidence received since the April 1983 decision includes 
opinions from a private examiner associating a current heart 
disability with service.  In letters dated in 1999, 2003, and 
2004, this examiner identified a current heart disability and 
stated that it could be related to service. 

The Board finds that this evidence is new and material 
evidence since it is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, 
the Board concludes that new and material evidence has been 
submitted in support of the appellant's attempt to reopen his 
claim seeking service connection for a heart disability.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
heart disorder, including hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Evidence

At service entrance in September 1955, the veteran's heart 
and vascular systems were normal.  His blood pressure was 
122/70.  The veteran's service medical records show that in 
August 1964, he complained of right lower chest pain for one 
day radiating to the back and felt in the right shoulder.  
The pain was exacerbated by deep breathing.  The finding was, 
flu-like syndrome.  In August 1975, an EKG showed eight 
premature ventricular systoles.  On examination that same 
month, the examiner noted that the premature ventricular 
systoles might very well be due to excess nicotine and 
caffeine.  A subsequent EKG in August 1975 noted that the 
PVC's were absent and that the EKG was normal.  

In an October 1982 letter, a private examiner stated that the 
veteran had been under his care for the past few months, and 
that his diagnosis was arteriosclerotic heart disease, mild 
L.V. dysfunction, paroxysmal atrial fibrillation with rapid 
ventricular response, and status post pulmonary emoboli.  

In a November 1982 letter, a private examiner noted that he 
had treated the veteran since July 1981 for chronic atrial 
fibrillation and premature ventricular systoles.  It was 
noted that he was hospitalized in July 1982 due to palpations 
associated with dizziness and light headness and that an EKG 
showed paroxysmal fibrillation with a rapid ventricular 
response.  It was stated that the veteran had a history of 
premature ventricular contractions.  

Private medical records show that in December 1990, the 
veteran was hospitalized after suffering a stroke.  The 
diagnosis was, CVA with left hemiplegia, chronic atrial 
fibrillation, and arteriosclerotic heart disease.  On VA 
examination in February 1999, the veteran gave a history of a 
stroke in 1990 and premature ventricular contraction and 
atrial fibrillation with placement of a pacemaker in 1992.  
The examiner found multiple risk factors for coronary artery 
disease, and hypertension.  

In an October 1999 letter, a private examiner stated that it 
is possible that myocardial ischemia and atherosclerotic 
heart disease can manifest as ventricular irritability, but 
that it was difficult to be conclusive.  An undated letter 
subsequently received at the RO, the same examiner noted that 
in his professional opinion, premature ventricular systoles 
more likely than not is an indicator that a heart condition 
exists and can lead to or manifest to myocardial ischemia and 
atherosclerotic heart disease.  It was noted that the 
veteran's condition necessitated a pacemaker implant.  

The veteran underwent a VA neurology examination in February 
2003.  The claims file was reviewed.  The examiner noted that 
there was no evidence of a stroke or CVA in service.  The 
examiner reported that the stroke was probably embolic and 
related to the veteran's atrial fibrillation.  The examiner 
stated that whether the PVC's that were noted in service have 
any relationship to the subsequent atrial fibrillation that 
probably produced his embolic stroke is best addressed by the 
cardiologist. 

On VA cardiac examination in January 2003, the examiner noted 
that the claims file had been reviewed.  The examiner noted 
that hypertension was not diagnosed in service. The examiner 
noted the EKGs and treatment that were performed in service 
in August 1975.  The examiner found that the veteran first 
presented in 1990 with CVA and hypertension and paroxysmal 
atrial fibrillation first noted in 1982.  It was stated that 
there was no evidence of CAD on the investigations.  The 
examiner stated that the ventricular ectopin beats which were 
occasional with a normal EKG detected in 1975 was due to the 
excessive caffeine and smoking and was completely cleared 
after stopping the caffeine.  It was stated that this is not 
likely to cause the paroxysmal atrial fibrillation which 
appeared in 1982 and a sinus syndrome needing a pacemaker in 
1992.  

In an April 2003 letter, a private examiner stated that the 
veteran was diagnosed in service with premature ventricular 
systoles.  The examiner opined that premature ventricular 
systoles more likely than not is an indicator that a heart 
disease exists and can lead to or manifest as myocardial 
ischemia and artherosclerotic heart disease.  

In July 2003, the veteran and his wife testified before a 
hearing officer at the R.O.  He referred to his inservice 
treatment in 1975 and reported his current complaints.  A 
complete transcript is of record.  

In an April 2004 letter a private examiner noted that the 
veteran has been a patient of his for several years.  It was 
stated that while in the military, the veteran was diagnosed 
with premature ventricular systoles.  It was stated that in 
his opinion, the premature ventricular systoles more likely 
than not is an indicator that a heart condition exits and can 
lead to or manifest as myocardial ischemia and 
atherosclerotic heart disease.

The veteran and his wife appeared before the undersigned 
Veterans Law Judge in May 2004, and gave testimony in support 
of his claim.  A complete transcript is of record. 

A Heart Disorder to Include Hypertension

The veteran was seen in service for premature ventricular 
systoles shown on EKG.  A subsequent EKG was normal.  A heart 
disability is not shown in the record until 1981, six years 
after service.  Hypertension is not shown until 1999.  Since 
the veteran had some treatment in service relating to his 
cardiovascular system and he currently has a cardiovascular 
disability, the claim must be determined on whether there is 
a nexus between the inservice treatment and the veteran's 
current complaints as to that issue.  In this regard, there 
are conflicting opinions.  

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

In this case, a private examiner has opined on several 
occasions that the inservice treatment is related to the 
veteran's current complaints, while a VA examiner has found 
that there is no relationship.  The Board, after a review of 
the evidence finds the VA examiner's opinion to be more 
probative of the issue.  In this regard, the Board notes that 
the private examiner did not have the veteran's complete 
medical records for review, did not provide rationale for his 
opinion, and offered opinions which were speculative in 
nature.  The VA examiner on the other hand, reviewed the 
veteran's claims file in conjunction with the examination, 
and offered rationale for his definitive finding as to the 
lack of a relationship between the inservice treatment and 
the veteran's current diagnosis.  

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim on this issue and the claim 
must be denied. 

As to hypertension, this disorder is not shown in service or 
within the post-first service year.  It is documented in 1999 
many years after service and no medical evidence associates 
the disorder with service.  Thus this claim must be denied.  

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran cannot establish entitlement to service 
connection on the basis of his assertions, alone. As a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from hearing loss disability, within the 
meaning of 38 C.F.R. § 3.385.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  His contentions, 
including his hearing testimony, have been considered; 
however the objective evidence in this claim is dispositive.  


Cerebrovascular Disease

The veteran was not treated in service for any 
cerebrovascular complaints, and no pertinent findings in this 
regard are of record until December 1990, when the veteran 
was hospitalized after suffering a stroke.  There is nothing 
in the record that would show that his current complaints are 
related to service.  Absent a showing of inservice treatment 
and having no basis for connecting this disability with 
service, the claim must be denied.  

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence in this case is 
against the claim for service connection for a 
cerebrovascular disease.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit- 
of-the-doubt rule.  

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran cannot establish entitlement to service 
connection on the basis of his assertions, alone. As a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from hearing loss disability, within the 
meaning of 38 C.F.R. § 3.385.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  His contentions, 
including his hearing testimony, have been considered; 
however the objective evidence in this claim is dispositive.  


ORDER

New and material evidence having been received, the claim 
regarding service connection for a heart disorder is 
reopened.  

Service connection for a heart disability to include 
hypertension is denied.  

Service connection for cerebrovasscular disease with left 
hemiparesis is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The Rating Schedule provides that slight limitation of motion 
of the lumbar spine warrants a 10 percent rating and moderate 
limitation of motion warrants a 20 percent rating.  A 40 
percent rating is assigned for severe limitation of motion of 
the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  A noncompensable rating is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board notes that a 40 percent 
rating is the maximum rating available under Diagnostic Code 
5295 (2003).  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the veteran's claims were 
filed.  These changes became effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  

The veteran is service connected for low back strain with 
arthritis and disc disease.  The veteran was informed of the 
new regulations by the RO.  However, the veteran has not been 
examined by VA taking into consideration the new regulations.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be scheduled for a 
VA neurological examination.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  
The claims file, a copy of this remand, 
copies of 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002), 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293 (2003)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)), along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for 
review, and the examiner must indicate in 
the examination report that this has been 
accomplished.  

The examiner should determine the current 
neurological manifestations of the 
veteran's service-connected lumbar spine 
disability.  All indicated tests and 
studies deemed necessary should be 
conducted.  Clinical findings should be 
elicited and recorded in conjunction with 
the criteria set out in the rating 
schedule under both the old, the interim 
and the current rating criteria.  As 
such, the examiner should address the 
criteria set out in the regulations in 
relation to the veteran's lumbar spine 
disability.   The examiner should 
identify symptoms and describe the 
nerve(s) affected, or seemingly affected 
by nerve root compression.  The symptoms 
should be characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected.  In 
addition, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the appellant 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
such problems to the rating criteria.  
The rationale for all opinions should be 
explained in detail.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected low 
back disability.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should specifically identify any evidence 
of neuropathy due to the service-
connected disability, to include reflex 
changes, characteristic pain, and muscle 
spasm.  Any functional impairment of the 
lower extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any attacks of sciatic neuropathy, to 
specifically include an assessment of any 
incapacitating episodes necessitating bed 
rest prescribed by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim, including evaluating his 
service-connected lumbar spine disability 
under 38 C.F.R. § 4.71a as it was at the 
time the veteran filed his claim, and as 
amended two times during the pendency of 
his appeal, and considering whether 
assignment of "staged" ratings is 
appropriate for either service-connected 
disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Consideration should also 
be given to 38 C.F.R. § 3.321(b) (2003).  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the twice-changed rating criteria 
for rating disc disease. See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003)); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).). The veteran and his 
representative should be afforded an 
opportunity to respond.  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



